Title: To George Washington from Brigadier General Anthony Wayne, 15 November 1779
From: Wayne, Anthony
To: Washington, George


        
          Camp at Acquakeneunk Bridge [N.J.]15th Novr 1779
          Dear General
        
        Being informed that a Considerable number of fat Cattle were Collected on Secokus Island or neck of land (say 300 head) for the use of the Enemy, Colonel Putnam & myself formed a plan for bringing them off, he was accordingly Detatched with three Hundred men for that purpose yesterday Evening, at 10 OClock last night & Six this morning he sent me the Inclosed Notes, in answer to the first I directed him to halt until he was Ascertained of the Enemies Situation & Numbers if out, & if he thought it practicable to strike them, I would advance with the remainder of the Troops, if not, for him to fall back to this place, as his Numbers would not justify his runing much Risque.
        the Moment I am Informed of their being out I shall give the earliest Intelligence to Generals Sullivan & Maxwell, & not attempt the Enemy unless I am justified by a fair prospect of Success in which case we shall push hard for Victory.
        Mr Woodbridge waits on your Excellency for an Order for Clothing, for the Respective Regiments under my Command—they are realy very much Distressed—but particularly in the Articles, of Shoes Shirts, & Blankets, many of the Regiments are nearly Destitute of Coats & Indeed almost every Other Article of Clothing, & I find that they have made a pretty full return of their Wants, whilst others have confined themselves to such Necessaries as they could not possibly do without.
        We have some Disagreeable accounts from the Savanah—i.e. the raising of the Seige, the loss of 500 men the Death of Count Pulaskie—the Wounding of the Count De Estaing &ca &ca.
        I should be glad to hear the particulars—for be they what they will they can’t be much worse than what are Reported to us. Interim I am Your Excellency’s most Obt & very Hume Sert
        
          Anty Wayne
        
      